Citation Nr: 0410615	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  93-20318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1. Entitlement to an increase in a 50 percent rating for an 
anxiety disorder.

2. Entitlement to an increase in a 50 percent rating for residuals 
of a gunshot wound of the left wrist and left ring and little 
fingers.

3. Entitlement to an effective date earlier than October 8, 1992 
for an increased rating for residuals of a gunshot wound of the 
left wrist.

4. Entitlement to an effective date earlier than October 8, 1992 
for service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to August 
1944, from April 1950 to March 1953, from August 1955 to August 
1958, and from September 1958 to December 1964.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from multiple RO decisions, beginning with a January 1993 
decision which denied an increase in a 30 percent rating for an 
anxiety disorder, denied an increase in a 20 percent rating for 
residuals of a gunshot wound of the left wrist, and denied an 
increase in a 10 percent rating for residuals of a gunshot wound 
of the left ring and little fingers.  In October 1995, the Board 
remanded the case to the RO.  In a January 1998 decision, the RO 
granted an increased rating of 30 percent for residuals of a 
gunshot wound of the left wrist, effective from October 8, 1992; 
the veteran appealed the effective date for this increased rating, 
and his appeal for a higher rating continued as well.  The RO also 
granted service connection for residuals of frostbite of the feet, 
effective from October 8, 1992; the veteran appealed for an 
earlier effective date for service connection for such condition.

In October 2000, the Board issued a decision which denied a rating 
in excess of 30 percent for an anxiety disorder, denied an 
effective date earlier than October 8, 1992 for an increased 
rating for residuals of a gunshot wound to the left wrist, and 
denied an effective date earlier than October 8, 1992 for service 
connection for residuals of frostbite to the feet.  In this 
decision, the Board also combined the residuals of a gunshot wound 
of the left wrist and of the left ring and little fingers into a 
single diagnostic code, and granted a higher 50 percent rating for 
the overall condition, effective October 8, 1992.

The veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By a May 2001 order, the Court 
granted a May 2001 motion by the VA Secretary to vacate and remand 
that portion of the Board decision which denied an increase in a 
"30" percent rating for an anxiety disorder, an increase in a 
single 50 percent rating from October 8, 1992 for residuals of a 
gunshot wound to the left wrist and left ring and little fingers, 
an earlier effective date for an increased rating for residuals of 
a gunshot wound to the left wrist, and an earlier effective date 
for service connection for residuals of frostbite of the feet.

In a February 2003 decision, the Board denied an increase in a 
"30" percent rating for an anxiety disorder, denied an increase in 
a 50 percent rating for residuals of a gunshot wound of the left 
wrist and left ring and little fingers, denied an effective date 
earlier than October 8, 1992 for an increased rating for residuals 
of a gunshot wound of the left wrist and of the left ring and 
little fingers, and denied an effective date earlier than October 
8, 1992 for service connection for residuals of frostbite of the 
feet.  Thereafter, the veteran again appealed to the Court.  A 
September 2003 Court order granted a September 2003 joint motion 
of the parties (the veteran and the VA Secretary) to vacate and 
remand the Board decision, and the case has since been returned to 
the Board.

Besides several standard brown volumes of the veteran's standard 
claims folder, the records now before the Board include those in a 
red folder from the RO which is marked "CVA Protected Folder."  
This folder contains multiple VA medical examinations from June 
2000, and a number of rating documents including a November 2000 
RO decision on multiple issues.  In part, the November 2000 RO 
decision increased the rating for the veteran's anxiety disorder 
from 30 percent to 50 percent.  (Among other benefits granted by 
the RO at that time was a total disability rating based on 
individual unemployability due to multiple service-connected 
conditions.)  Information in this red "CVA Protected Folder" was 
not made available to the Court at the time of its May 2001 order, 
and it was not made available to the Board at the time of its 
February 2003 decision.  Apparently the RO was using this "dummy 
folder" to process claims when the veteran's standard claims 
folder was at the Board.  As a result, both the Court in May 2001 
and the Board in February 2003 failed to note the correct 
percentage rating of 50 percent for the anxiety disorder.


REMAND

The September 2003 joint motion and Court order require additional 
VA action on the claims, and thus a Board remand to the RO is 
required.

The September 2003 joint motion points out the mistake in the last 
Board decision with regard to a November 2000 RO decision which 
increased the rating for the anxiety disorder from 30 percent to 
50 percent.  As noted above, this RO rating decision, and a number 
of related medical and administrative documents, were not made 
available to the Board, as the pertinent material was filed away 
in a temporary red "CVA Protected Folder" being maintained by the 
RO.  To avoid further confusion and mistake by the RO, Board, and 
Court, the RO should take all documents from the temporary red 
"CVA Protected Folder" and file them at the appropriate spots of 
the veteran's standard claims folder.  Moreover, the RO has never 
prepared a supplemental statement of the case on the pertinent 
material in the temporary file, and such is required.  38 C.F.R. § 
19.31.

According to the September 2003 joint motion and Court order, the 
Board must further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the VA's 
duty to notify the claimant as to evidence and information 
necessary to substantiate his claims, including what portion he is 
to provide and what portion the VA is to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran, and the 
RO should do so.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

As part of the duty to assist, updated treatment records should be 
obtained concerning the claims for increased ratings.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO should take all documents from the temporary red "CVA 
Protected Folder" and file them at the appropriate spots of the 
veteran's standard claims folder.  The RO should do the same for 
any other "dummy folders" or loose records which it has on this 
veteran.

2.  To assure compliance with VCAA notice requirements, the RO 
should send the veteran specific written notice as to the evidence 
and information necessary to substantiate his claims on appeal, 
including notice as to what portion he is to provide and what 
portion the VA is to provide.

3.  The RO should ask the veteran to identify all additional VA 
and non-VA treatment records, dated during and since 2000 and not 
already submitted, concerning an anxiety disorder and residuals of 
a gunshot wound of the left wrist/hand.  The RO should then obtain 
copies of the related medical records.

4.  After assuring compliance with all notice and duty to assist 
provisions of the law, the RO should review the claims on appeal.  
If the claims are denied, the veteran and his representative 
should be provided with a supplemental statement of the case, and 
given an opportunity to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



